DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Examiner’s Notes
Regarding the 35 USC § 103 rejection the rejection made in the previous action has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims  1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 8, and 15 as a whole with regards to technical features recited by the claim limitations directed to: “…“determine, based on whether the predefined feedback over the online content requested by the user request was received within the amount of time of the time interval, whether to discard the request features identified from the user request for the online content and cached in the buffer or use the request features identified from the user request for the online content and cached in the buffer for training sample generation; … update a preexisting training database in real-time based on the training sample generated using the user request for which the predefined feedback was received within the amount of time of the time interval, but not based on the discarded second request features identified from the second user request for which the second predefined feedback was not received within the second amount of time of the second time interval, to generate an updated training sample, wherein prior to being updated based on the training sample received from the first client device, the preexisting training database includes a set of historical training samples; conduct a regression training to a computer learning model in real-time, using the updated training sample generated based on the training sample generated using the user request but not based on the discarded second request features identified from the second user request, to produce a set of trained parameters for an online content recommendation model…”  (in exemplar claim 1), as recited by claims the independent claim limitations. 
	The closest prior arts, listed below, discloses:
Shi et al. (US Patent Application Publication No. 2013/0151539): teaches the process of capturing social media data as data associated with predetermined feedback as user click patterns that can be captured as user engagement that can be captured given a predetermined time threshold. An logging the user interaction data based on determining when a user engaged  displayed content as the predetermined feedback  within a given time threshold or not; where the logged data is used to update weight parameters of the model. 
Bahadori et al. (US PG Pub. No. 2008/0086558): teaches using time stamps to capture time intervals for monitoring user sessions with web content; where the sessions are organized based on session data.
Santhanam et al. (US 2014/0229679):  teaches removing features of action data in response to a trigger event that occurs after a set base on a predetermined time threshold and number of new entries into the cache memories of action data associated with the displayed online content.
In summary, the references made of record, fail to disclose the required claimed technical features as recited the independent claim limitations as a whole, see remarks filed 02/15/2022.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kidron (US Pub. No. 20140223099): teaches that the cache items maybe delete based on time, space or any rule, in 0079.
Shumpert (US Patent Application Publication No. 2016/0342903): teaches a model store as a repository that is considered a model parameter database, for all trained models comprising learned parameters (i.e. trained parameters) that can be sent from, that is saved by, and retrieved from a learning and prediction component, in [0134].
Huang et al (US Pub. No. 2012/0309376) teaches processing data from networked environments where the amount of time is recited as a frequency of information download each time based on the memory capacity of the system, in [0023]-[0028].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129